Title: To Thomas Jefferson from Stephen Cathalan, Sr., [3 October 1787]
From: Cathalan, Stephen, Sr.
To: Jefferson, Thomas



Sir
Wednesday 4 o.Clock after noon

I extremly regret that your departure for the Country prevents me and my Son to have the honor of seeing you again, perhaps never I will enjoy that pleasure again!
I would have desired to tell you by how many sollicitations, intrviews &a. I could obtain a Sale of my cargoes MM. Ant. de Montcloux was for me in the Commitée.
I wish with all my heart you may succeed, in Shewing them in a fair light toward the Ministers. They are alltogether very bad Sett of People; and I must yet appear Satisfied and acknowledge them my thanks.
I keep with me your Packet for the Count del Vermé at Milan, hoping to find room in my Carriage; the Charges from Marseilles to Milan say to Genoa will be but very triffling, and will be always compensable between you and me.
Our ladies and Eulalie will be always very gratefull of your remaimbrance, and with pleasure we Bear them your Compliments.
Your wishes for our Journey are received by us with the greatest  gratude, we ask from you the Continuation of your Friendship and Beg you to be perfectly assured of our respectfull regard, being always at your command, and for life very respectfully Sir of your excellency and america the most obedient and Devoted Servant,

Stephen Cathalan

